                  IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MARYLAND


DARIUS KIMBROUGH,

         Plaintiff,                              Case No. 17-3477-CCB

v.

TYLER SENTZ, et al.,

         Defendants.


         MOTION TO WITHDRAW AS COUNSEL FOR PLAINTIFF

        NOW COMES Solomon M. Radner, counsel for Plaintiff, and respectfully

moves this Court for leave to withdraw as counsel for the following reasons:

     1. Undersigned was retained as counsel for Plaintiff, while undersigned was a

        partner of Excolo Law, PLLC.

     2. In October 2020, undersigned resigned from Excolo Law and on November

        2, 2020, began working at Johnson Law, PLC.

     3. As an employee of Johnson Law, PLC, undersigned counsel is unable to

        continue representing Plaintiff in this matter.

     4. Attorney Keith Altman is knowledgeable of this case, including the tragedy

        which will require an estate to be set up for Plaintiff, and is co-counsel for

        plaintiff, and he will continue to represent Plaintiff in this matter.



                                             1
   5. Katrina Davis, the late Darius Kimbrough’s mother, has been advised of this

      development.

      WHEREFORE, Undersigned respectfully requests this Honorable Court grant

this Motion to Withdraw as Counsel, and any other relief the Court deems proper.

                                                   Respectfully submitted,

                                                   JOHNSON LAW, PLC

Dated: February 16, 2021                      By: /s/ Solomon M. Radner
                                                  Solomon M. Radner (P73653)
                                                  Attorney for Plaintiff
                                                  535 Griswold, Suite 2632
                                                  Detroit, MI 48226
                                                  (313) 324-8300
                                                  sradner@venjohnsonlaw.com



                        CERTIFICATE OF SERVICE

             Undersigned hereby affirms that on March 2, 2021, he caused the
      foregoing document to be filed electronically with the United States
      District Court and that a copy of said document was sent to all counsel
      of record through the Court’s CM/ECF electronic filing system, and has
      mailed a copy to Plaintiff’s mother at, via First Class Mail:

                             Katrina Davis
                             4888 Oak Branch Lane
                             Walkertown, NC 27051

                            /s/ Solomon M. Radner




                                        2
